Title: To Thomas Jefferson from John Wayles Eppes, 23 December 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond Decr: 23.
          
          We yesterday reelected Mr. Mason to the Senate with an almost unanimous vote—I should have written to you last Evening but I was anxious to give You the issue of an affair between George Hay & Callender. An abusive piece appeared against Mr. Hay in the Recorder about ten days since—Hay accidentally meeting with Callender gave him very freely a good cudgel—Callender was very severely beat & his head so much cut as to require a physician to sew up the wound—In consequence of this Callender applied for a warrant and Mr. Hay after a discussion of some length was bound to appear at the next Court—A warrant has been issued against Callender to bind him to good behaviour on the ground of being a common disturber of the neighbourhood peace by being a constant publisher of libels—This warrant has been issued by a County Magistrate & will be tried tomorrow—Callender is sinking fast into that obscurity from which by infamy he has attempted to raise himself—That he will be totally deserted by the Federalists & again turned to infamy and beggary in a short time I have no doubt—The decided Tone of the present Legislature after his infamous attacks on the Republican party will cause the Federalist to feel that the importance attached by them to this scoundrel will give wings to; instead of retarding their ruin—I do not believe that even the Legislature of 98 was not more decided than the present—In every case where elections have taken place the Feds have marched out & I do not believe that a single man of that principle within the reach of the Legislature will continue to hold an office—The party having thrown the gauntlet & spurned the tender of reconciliation the general sentiment appears to be out with the whole—
          The Message has struck a general panic in the party—To take off Taxes, honestly meet our engagements, & comply in substance with our oeconomical arrangements, & leave a surplus of 4 millions in the Treasury galls terribly & the more so because it is true—
          accept for your health my warm wishes yours sincerely
          
            Jno: W: Eppes
          
          
            P.S. Mr. Page arrived in Town this Evening
          
        